Order denying petitions in article 78 proceedings to direct Board of Elections in respect to the enrollment of Curtis Roosevelt and to validate petitions for certain designations unanimously reversed, on the law, and the motions granted, without costs. While it is true that earlier statutes still in effect are to be read together with the new statutes which put into effect permanent personal registration, it is also true that the new provisions must be interpreted in the light of the purpose of such permanent registration. It is obvious that so long as there is facility of reregistration there is intended a parallel facility of transfer of enrollment. This is borne out by the provisions of section 386 of the Election Law. Such section provides explicitly for transfer of enrollment after removal and imposes no other condition except that the voter register from his new residence address. This is further sustained by the amendments to section 187 of the Election Law, adopted also in 1954, with the enactment of provisions for permanent registration. These make clear that there should be a facility of enrollment to mesh with the provisions for equally facile registration and reregistration. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.